Weston J.
delivered the opinion of the Court.
By the act respecting the attachment of property on mesne process, and directing the issuing, extending, and serving of executions, Stat. 1821, ch. 60, sec. 17, when an equity of redemption is seized on execution, the officer is required to give public notice of the time and place of sale, by posting up notifications thereof, in two or more public places, in the town or plantation where the mortgaged estate is situated. The sale operates a statute transfer of the interest ; and it is essential to the title of the purchaser, that the requisites of the statute should be complied with. A part of the land mortgaged was situated in the town of Poland. The officer posted up a notification in but one place in that town. The omission to do it in two places there, we are satisfied is fatal to the title of the purchaser. Nor is it in our opinion the less so, because the mortgage also embraced land lying in another town.